DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are hereby deemed as allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1; a pressing member pressing a fixed unit, where an electronic component constituting a part of a power conversion circuit and a cooling 5pipe cooling the electronic component are alternately disposed, in a fixed direction of the fixed unit, the pressing member comprising: a plate including a contact plate section that faces an end surface of the fixed unit in the fixed direction and contacts with the end surface of the fixed unit, and plate ribs standing in the fixed direction from an end 10portion of the contact plate section in a width direction of the contact plate section; and an elastic member disposed in a side of the plate opposite to a side of the plate where the fixed unit is disposed, the elastic member pressing the plate towards a fixed unit side in the fixed direction, 15wherein the contact plate section has an inner plate surface as a surface of an elastic member side of the contact plate section; the inner plate surface includes a concave surface that faces the elastic member in the fixed direction with a gap therebetween; and 20the concave surface is formed at a portion apart from the plate ribs in a contact region positioned between the contact plate section and the elastic member in a longitudinal direction of the contact plate.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8929097 B2
Nakasaka; Akira et al.
Fig.’s 1, 5a
US 20160086873 A1
SANO; Tomohisa et al.
Fig. 7
US 9105597 B2
Hironaka; Ryouji et al.
Fig. 1
US 4636917 A
Jouanny; Robert
Fig. 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/COURTNEY L SMITH/Primary Examiner, Art Unit 2835